*123GEORGE OLIVIER VS J. L. LANCASTER & C. L. WALLACE, RECEIVERS OF THE TEXAS & PACIFIC RAILWAY
NO. 8788
COURT OF APPEAL PARISH OF ORLEANS
APPEAL FROII THE CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS, HON. COLUMBUS REID, JUDGE.
DISSENTING OPINION OF
WILLIAM A. BELL, JUDGE.
I concur only in that part of the majority opinion rendered in this case, whioh holds that the plaintiff, a postal clerk in the employ of the United States Government was a passenger on defendant's train and to whom defendant owed a high degree of caution while carrying him. However, from this conclusion it does not follow as a matter of law, that plaintiff, failing to charge defendant with general negligence, hut electing, on the contrary, to aver specific negligence, had naught to do in establishing a right or cause for recovery hut to prove that (1) while a passenger on defendant's train he was (2) injured hy an (3) accident for whioh (4) he was not himself at fault. I oannot subscribe to such a whioh seems to me opposed to overwhelmigg authority. It oannot he doubted that even without approval of text writers or courts, oommon sense would impel the doctrine both just and reasonable, that derailment of a railway train resulting in injury to a passenger establishes a prima facia presumption of some sort of negligence on the part of the carrier. Such a presumption, however, oannot and does not in any instance carry a fixed conclusion that the carrier has been guilty of *124every conceivable negligence, so that plaintiff is relieved of either alleging or proving negligence on the carrier's part.
It is a fundamental truth,for which authority need not he cited here, other than Article 2315 R. C. C., that in order to recover in this or other actions ex delicto, plaintiff njust both allege and prove defendant to have been negligent, or, in other words, at fault. Such allegations may be general or both general and specific, as in the Frazier case recently decided by this court, or there may be only allegations of specific negligence as i'n the instant case. Where the latter course is adopted, plaintiff is rightly held to the specific proof of the negligence as alleged and cannot substitute therefor proof of ether acts of negligence not averred in the pleadings. • In the Frazier case this court did not hold that under conditions' similar to those in the instant case no averments of negligence need be made by plaintiff against defendant to support the former's cause of action. There it was said:
"The plaintiff in this case does allege general negligence on the part of the defendant. Inasmuch as under our jurisprudence that allegation was sufficient to entitle plaintiff to recover, we consider specific allegations of negligence as mere surplusage and not essential to be prpven by plaintiff."
The majority opinion in the present case is predicated principally upon the ruling made by the United States Supreme Court in Gleeson v. Virginia Midland Railway Co., 140 U.S., 435, which cites with approval the earlier rulings, of that court in Stokes v. Saltonstall, 13 Peters, 181, and New Jersey R. & Transp. Co. v. Pollard, 22 Wall., 341; also Inland & Seaboard Coasting Co. v. Tolson, 139 U.S., 551.
It should be noted, however, that in Sweeney v. Erving, 228 U.S., 233, the court carefully reviewed its rulings made in the Sleeson case and particularly what had been previously, held in Stokes v. Saltonstall, and concerning this latter oase it said:
"A reading of the report shows that thé case turned upon the high degree of care owing by oarrier to passenger, and that the oourt did not rule that the circumstances of the occurrence shifted the burden of proof upon,the main issue. Such is the' effect that has. uniformly been given to the decision. New Hersey R. & Transp. *125Co. v. Pollard, 22 Wall. 341; Inland & Seaboard Coasting Co. v. Tolson, 139 N.S., 551; Gleeson v. Va. Midland R. Co. 140.
"In our opinion, 'Res ipsa loquitur' means that' the facts of the ooourrenoe warrant the inference of negligence, not that they oompel such an inference; that they furnish circumstantial evidence of negligence where direct evidence of it may he lacking, hut it is evidence to he weighed, not neoessarily to he accepted as sufficient; that they oall for explanation or rehuttál, not neoessarily that they require it; that they make a case to he decided hy the Jury, not that they forestall the verdict. (Res ipsa loquitur,' where it applies, does not convert the defendant * s general issue into an affirmative defense. When all the evidence is in, the question for the Jury is, whether the preponderance is with the plaintiff."
The trial Judge's exclusion of evidence tending to prove excessive speed of the train in the present case, where neither this fact nor any general acts of negligence was averred, was, in my opinion, eminently correct and ha3ed upon the soundest rules of evidenoe. His charge to the Jury to the' same effect was in no respect reversible error and the Jury's findings are entitled, on appeal, to the highest consideration. It is-plain from the lánguage used in the Judge's charge that he.was convinced (as I am) that under the pleadings of this case the rule of Res ipsa loquitur could not he applied, saying:
"When the plaintiff himself alleges specific negligence on which he relies to recover, it is encumbent on him to prove that negligence hy a preponderance of evidenoe."
But applying the rule to the instant case, as has been done in the majority opinion, its. application, as was set out in Sweeney v. Erving, 228 U.S., 233, "does not convert the defendant's general issue into an affirmative defense." The burden in this case is ««athe/less upon the plaintiff to prove hy a preponderance of evidenoe that the derailment was caused hy defective rails. My appreciation of the evidenoe is that he has not oarried this burden and I think the Jury's evident conclusion to the same effect should not he disturbed.
*126I cannot agree with the opinion of my learned that it was incumbent upon the defendant in this case to affirmatively prove (as the opinion implies) that the railroad company had duly employed track walkers to inspect its tracks or that such inspection had been but recently made before the accident, or that the railroad spikes, which one of plaintiff's witnesses said had been removed, were in fact found at the time of the inspection to have been intact, or that the defect in the road-bed, cross-ties, fis.h-plate3, spikes, or any other parts — other than the railsfalone charged to be defective) was due to vandalism, etc. Under the circumstances of the instant case, X oannot agree that such affirmative proof of such precautions or the establishment of other defenses in avoidance of liability, was encumbent upon the defendant, If such be the doctrine applicable to actions ex delicto against carriers of passengers charged with specific negligenoe, tin. aw; ipleadings similar to those now before us, would automatically move the case towards inescapable liability against the defendant, upon the sole theory that it alone could know or must have known the cause of the accident and. therefore, must in every instance prove by affirmative preponderance of evidence that it was not at fault. This is n'ot my appreciation of the Haw or Jurisprudence of this or any other State of the union, nor was such a doctrine intended to have been announced in the case of Lykiardopoulo v. N. O. Ry. & L. Co., 127 La., 309; or in 142 La., 215, or 144 La., 83.
In Cooper v. Century Realty Co. (Missouri) 123 S.W., 848, it was held:
"In an action for injuries from a carrier's negligenoe it is sufficient to charge negligenoe in general terms; and under such a petition plaintiff need only to show that defendant was a common carrier, and that plaintiff was a passenger and was injured by the oarrier while being carried, from which it will be presumed that the injury was from the carrier's negligenoe; but if the petition charges specific negligenoe, the acts oharged must be proved as alleged before a prima facie case is made."
*127A like ruling was made by the United States Cirouit Court of Appeals in Midland Valley Railroad Co. v. Conner, 133 c.c.a., 628, in which Judge Sandhora, as the organ of the court, said:
"And in the absence of any allegation of general hegligence in a complaint or petition against a carrier for injuries to a.passenger, which oontains only specific allegations of negligence, it seems that, by the weight of authority, the presumption of negligence has no application to the case, as this presumption, when it arises, is. simply" of some negligence that caused the injury, and not a negligence in all things, and does not sustain allegations of specific negligence."
Corpus Juris, Vol. 10 p.p. 1028, 1029, in speaking of the lJc'.-'-'ne of Res ipsa Loquitur, says:
"She doctrine of Res ipsa Loquitur applies only where defendant's negligence is charged generally, and not where specific'acts of negligence which caused the injury are alleged, as in such a case plaintiff has the burden of proving the speoific acts relied on."
The Supreme Court of Alabama, in the case of Orr v. Boookholdt, 10 Ala. App., 331, said:
"So, where the complaint in an action' against a carrier for injury to a passenger declares upon a particular duty of the carrier, which is a mere incident of the general duty to use due and proper care, the plaintiff must prove a breach of the specific duty counted upon,and the complaint is not sustained by, nor can the plaintiff recover on, the presumption of negligence showing a breach of a general duty."
A like ruling wa3 made in Sullivan v. Capitol Tract. Co., 34 D.C., 358, when the court said:
"In an action by a passenger against a carrier, where the plaintiff in his declaration alleges the specific facts upon which he relies to establish the negligence of defendant — thus showing that they are within his knowledge— the burden is upon him to establish negligence as' the'basis for recovery; and he does not make out a prima facie ofise calling for rebuttal or explanation by the defendant'by merely proving that he was a passenger and the occurrenoe'of the accident by which he was injured."
See also M. K. & T. Ry. Co. of Texas v. Thomas, 132 S.W., 974; 140 S. W., 398.
The case of State ex. rel. Sorrel v. Roster. 106 La., 425, is cited in che majority opinion of this court as autaority for the rule that plaintiff need not allege what he need not prove., but examination of that cas&C*. fact that the court was *128therein applying and enforcing a particular rule of pleading authorized by a particular statute, to-wit: Act 70 of 1886, providing that in suits against railroad companies for the loss of stock killed or injured hy them, it should he sufficient, in order for the plaintiff and owner to recover, to prove the killing or injury. The language of the Supreme Court in Sorrel v. Foster, which immediately precedes that part of the court's decision quoted in the majority opinion, to which I now dissent, reads as follows:
"It will he observed that this statute changes in an important respect the rule which obtained prior to its enactment. Then, the claimant owner must prove the killing or injury and the fault of the company. How, it entirely suffices for the owner to recover, that he prove merely the killing or injury."
Surely, the rules of pleading and evidence recognized in the above-cited case cannot be applied to the instant case.
Por the foregoing reasons, I respectfully dissent to the majority opinion herein rendered and am of the opinion that the judgment of the lower court, predicated upon the findings of the jury, should be toa**, affirmed.
MAY 17, 1923.